                                                          Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 1 of 12




                                                   1    Isaac P. Hernandez (SBN 025537)
                                                        Hernandez Law Firm, PLC
                                                   2    5330 N. 12th St.
                                                   3    Phoenix, Arizona 85014
                                                        Tel: 602.753.2933
                                                   4    Fax: 855.592.5876
                                                   5    Email: isaac@hdezlawfirm.com
                                                   6
                                                        Attorney for Daryl Mack
                                                   7
                                                                          IN THE UNITED STATES DISTRICT COURT
                                                   8                          FOR THE DISTRICT OF ARIZONA
                                                   9
                                                         Daryl Mack,                                  Case No. ____________
                                                   10

                                                   11                            Plaintiff,           COMPLAINT
                                                   12
Hernandez Law Firm, PLC




                                                                       vs.                            DEMAND FOR JURY TRIAL
                          Phoenix, Arizona 85014




                                                   13
                             5330 N. 12th St.

                              602.753.2933




                                                         American Airlines, Inc.,
                                                   14

                                                   15                            Defendant.
                                                   16          COMES NOW Plaintiff Daryl Mack (“Plaintiff”) in support of his Amended
                                                   17   Complaint against Defendant American Airlines, Inc. (“Defendant”), and hereby alleges
                                                   18   as follows:
                                                   19                                 NATURE OF THE ACTION
                                                   20          1.      Plaintiff asserts claims against Defendant under the Title VII of the Civil
                                                   21   Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”), and 42 U.S.C. §1981
                                                   22   (“§1981”), for injuries resulting from Defendant’s unlawful conduct, including but not
                                                   23   limited to: (1) discriminating against Plaintiff because of his race, (2) subjecting Plaintiff
                                                   24   to unlawful harassment and a hostile work environment, and (3) retaliation.
                                                   25          2.      Plaintiff seeks back pay, front pay, compensatory damages, punitive
                                                   26   damages, attorney’s fees and costs, and such further relief as the Court deems just and
                                                   27   proper under the circumstances.
                                                   28
                                                          Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 2 of 12




                                                   1                                             PARTIES
                                                   2           3.     Plaintiff Daryl Mack has at all times relevant to this matter been a resident
                                                   3    of Maricopa County, Arizona.
                                                   4           4.     Defendant has at all times relevant to this matter been a Delaware
                                                   5    corporation doing business in Arizona, and an employer with over 500 employees.
                                                   6                                 JURISDICTION AND VENUE
                                                   7           5.     This Court has personal and subject matter jurisdiction over the parties and
                                                   8    issues in this Complain, pursuant to 28 U.S.C. §1331.
                                                   9           6.     Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b), because the
                                                   10   acts, events, or omissions giving rise to Plaintiff’s claims occurred in whole, or in part, in
                                                   11   Maricopa County, Arizona.
                                                   12                                 FACTUAL BACKGROUND
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13          7.     Plaintiff began his employment with U.S. Airways in 2007 and became an
                             5330 N. 12th St.

                              602.753.2933




                                                   14   employee of Defendant when Defendant merged with U.S. Airways in 2013.
                                                   15          8.     In or around March 2016 Plaintiff began working for Defendant as a Central
                                                   16   Baggage Resolution Specialist.
                                                   17          9.     In or around January 2018 Plaintiff complained to his immediate manager
                                                   18   Evelyn Baca that he believed he was subjected to discrimination because of his race during
                                                   19   a training session.
                                                   20          10.    In March 2018 Plaintiff was placed on a Performance Improvement Plan
                                                   21   (“PIP”).
                                                   22          11.    Within days or weeks after being placed on the PIP in March 2018, Plaintiff
                                                   23   contacted Katherine Nichols, Senior Manager of Operations, to complain about
                                                   24   discrimination and retaliation.
                                                   25          12.    In May 2018 Ms. Nichols send Plaintiff an email acknowledging that she
                                                   26   had communicated Plaintiff’s complaints to Defendant’s Human Resources Department.
                                                   27          13.    Upon information and belief, Defendant terminated Ms. Baca’s employment
                                                   28   in or around January 2019 in part because of concerns regarding discriminatory conduct

                                                                                                   -2-
                                                         Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 3 of 12




                                                   1    towards employees.
                                                   2           14.    In March 2019 Plaintiff began working for Manager Ceasar Romero, who
                                                   3    was a friend and confidant of Plaintiff’s former manager Evelyn Baca.
                                                   4           15.    Shortly after Plaintiff began working for Mr. Romero Plaintiff began
                                                   5    experiencing increased and unwarranted scrutiny from Mr. Romero compared to his
                                                   6    coworkers.
                                                   7           16.    Shortly after Plaintiff began working for Mr. Romero Plaintiff also noticed
                                                   8    that he started being assigned a disproportionate number of claims that were suspicious or
                                                   9    fraudulent. Despite the suspicious or fraudulent nature of the claims, Plaintiff was forced
                                                   10   to reimburse Defendant for payments Defendant allegedly paid on the fraudulent claims.
                                                   11          17.    Forcing Plaintiff to reimburse Defendant for payments on baggage claims
                                                   12   was in violation of Defendant’s policy, and Plaintiff is unaware of any other coworkers
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   who were forced to reimburse Defendant for payments on baggage claims.
                             5330 N. 12th St.

                              602.753.2933




                                                   14          18.    In or around April 2019, Mr. Romero admonished Plaintiff for not
                                                   15   complying with certain procedures that were not enforced with Plaintiff’s Caucasian and
                                                   16   Hispanic coworkers.
                                                   17          19.    On May 20, 2019, Mr. Romero placed Plaintiff on a PIP.
                                                   18          20.    On May 30, 2019, Plaintiff contacted the HR Department to complain about
                                                   19   Mr. Romero and the unfair treatment he had experienced under Mr. Romero’s
                                                   20   management.
                                                   21          21.    On June 13, 2019, Mr. Romero confronted Plaintiff and demanded
                                                   22   information about Plaintiff’s complaints to the HR Department in 2018. When Plaintiff
                                                   23   refused to disclose information Mr. Romero said the harassment would continue and that
                                                   24   he would be placing Plaintiff on a “Final Warning.”
                                                   25          22.    Shortly thereafter, Plaintiff contacted the HR Department again to complain
                                                   26   about Mr. Romero’s misconduct, noting he no longer felt comfortable working for Mr.
                                                   27   Romero.
                                                   28          23.    During another meeting with Mr. Romero on June 26, 2019, Mr. Romero

                                                                                                  -3-
                                                          Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 4 of 12




                                                   1    scrutinized Plaintiff’s handling of an old file (more than three months old), and again
                                                   2    demanded information about Plaintiff’s prior HR complaints and threatened Plaintiff with
                                                   3    a “Final Warning.”
                                                   4           24.      On or about July 11, 2019, Mr. Romero issued Plaintiff a Final Warning.
                                                   5           25.      On or about August 16, 2019, Plaintiff met with the Director of Operations
                                                   6    Jim Fahnsestock to complain about unfair discriminatory treatment and harassment he
                                                   7    was being subjected to by Mr. Romero.
                                                   8           26.      On or about August 22, 2019, Mr. Romero issued Plaintiff a second Final
                                                   9    Warning.
                                                   10          27.      Defendant terminated Plaintiff’s employment on September 10, 2019.
                                                   11          28.      In the weeks and months prior to his termination, Plaintiff complained to
                                                   12   management and Human Resources representatives about unfair, discriminatory, and/or
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   retaliatory treatment by his then immediate supervisor Mr. Romero.
                             5330 N. 12th St.

                              602.753.2933




                                                   14          29.      Plaintiff’s complaints were ignored.   Defendant failed to conduct any
                                                   15   investigation regarding Plaintiff’s complaints.
                                                   16          30.      Based upon the foregoing, on or around June 8, 2020, Plaintiff filed an
                                                   17   administrative charge (EEOC Form 5A) with the U.S. Equal Employment Opportunity
                                                   18   Commission alleging race discrimination and retaliation (attached hereto as Exhibit A).
                                                   19          31.      On or around July 21, 2019, Plaintiff filed a second administrative charge
                                                   20   (EEOC Form 5) EEOC alleging race discrimination and retaliation (attached hereto as
                                                   21   Exhibit B).
                                                   22          32.      No more than 90 days have passed since Plaintiff received his Notice of
                                                   23   Right to Sue.
                                                   24                                 FIRST CAUSE OF ACTION
                                                   25                            Title VII-Discrimination Based on Race
                                                   26          33.      Plaintiff incorporates by reference the preceding paragraphs of the
                                                   27   Complaint as if specifically set forth herein.
                                                   28          34.      As African-American male, Plaintiff is a member of a protected class.

                                                                                                   -4-
                                                          Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 5 of 12




                                                   1           35.    Upon information and belief, Plaintiff was subjected to less favorable
                                                   2    treatment than similarly situated coworkers because of his race, national origin, and/or
                                                   3    ancestry, including but not limited to, heightened scrutiny, constant criticism and
                                                   4    subjecting him to unfavorable working conditions compared to similarly situated
                                                   5    coworkers who engaged in the same or similar conduct.
                                                   6           36.    Defendant maintained and implemented unlawful discriminatory practices
                                                   7    and, by the use of facially neutral employment practices and on other occasions, by the
                                                   8    use of excessively subjective standards for selection of those to be promoted, demoted,
                                                   9    discharged, or disciplined, caused adverse and discriminatory impact on African-
                                                   10   American employees, including Plaintiff.
                                                   11          37.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff
                                                   12   has suffered damages, including but not limited to, lost wages, benefits, and other
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   pecuniary losses. In addition, he has and will continue to suffer emotional distress,
                             5330 N. 12th St.

                              602.753.2933




                                                   14   sleeplessness, depression, nervousness, loss of focus and concentration, pain and
                                                   15   suffering, inconvenience, mental anguish, embarrassment, frustration, humiliation, and
                                                   16   the loss of enjoyment of life.
                                                   17          38.    The unlawful employment practices described herein were willful, wanton,
                                                   18   malicious, and in reckless disregard of Plaintiff’s rights and he is entitled to punitive
                                                   19   damages in an amount to be determined at trial.
                                                   20                               SECOND CAUSE OF ACTION
                                                   21                                      Title VII-Retaliation
                                                   22          39.    Plaintiff incorporates by reference the preceding paragraphs of the
                                                   23   Complaint as if specifically set forth herein.
                                                   24          40.    During the course of Plaintiff’s employment with Defendant, Plaintiff was
                                                   25   retaliated against in violation of Title VII and subjected to less favorable terms and
                                                   26   conditions of employment than similarly situated employees because he complained about
                                                   27   unlawful discrimination and harassment.
                                                   28          41.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff

                                                                                                   -5-
                                                          Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 6 of 12




                                                   1    has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   2    pecuniary losses. In addition, he has and will continue to suffer emotional distress,
                                                   3    sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   4    inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   5    enjoyment of life.
                                                   6           42.    The unlawful employment practices described herein were willful, wanton,
                                                   7    malicious, and in reckless disregard of Plaintiff’s rights and he is entitled to punitive
                                                   8    damages in an amount to be determined at trial.
                                                   9                                 THIRD CAUSE OF ACTION
                                                   10                             §1981-Discrimination Based on Race
                                                   11          43.    Plaintiff incorporates by reference the preceding paragraphs in the
                                                   12   Complaint as if specifically set forth herein.
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13          44.    Upon information and belief, Defendant subjected Plaintiff to less favorable
                             5330 N. 12th St.

                              602.753.2933




                                                   14   treatment than similarly situated coworkers because of his race, including but not limited
                                                   15   to, heightened scrutiny, constant criticism and subjecting him to more severe discipline
                                                   16   compared to similarly situated coworkers who engaged in the same or similar conduct.
                                                   17          45.    Defendant maintained and implemented unlawful discriminatory practices
                                                   18   and, by the use of facially neutral employment practices and on other occasions, by the
                                                   19   use of excessively subjective standards for selection of those to be promoted, demoted,
                                                   20   discharged, or disciplined, caused adverse and discriminatory impact on African-
                                                   21   American employees, including Plaintiff.
                                                   22          46.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff
                                                   23   has suffered damages, including but not limited to, lost wages, benefits, and other
                                                   24   pecuniary losses. In addition, he has and will continue to suffer emotional distress,
                                                   25   sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   26   inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   27   enjoyment of life.
                                                   28          47.    The unlawful employment practices described herein were willful, wanton,

                                                                                                   -6-
                                                          Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 7 of 12




                                                   1    malicious, and in reckless disregard of Plaintiff’s rights and he is entitled to punitive
                                                   2    damages in an amount to be determined at trial.
                                                   3                                FOURTH CAUSE OF ACTION
                                                   4                                         §1981-Retaliation
                                                   5           48.    Plaintiff incorporates by reference the preceding paragraphs of the
                                                   6    Complaint as if specifically set forth herein.
                                                   7           49.    During the course of Plaintiff’s employment with Defendant, Plaintiff was
                                                   8    retaliated against in violation of §1981 and subjected to less favorable terms and
                                                   9    conditions of employment than similarly situated employees because he complained about
                                                   10   unlawful discrimination and harassment.
                                                   11          50.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff
                                                   12   has suffered damages, including but not limited to, lost wages, benefits, and other
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13   pecuniary losses. In addition, he has and will continue to suffer emotional distress,
                             5330 N. 12th St.

                              602.753.2933




                                                   14   sleeplessness, depression, loss of focus and concentration, pain and suffering,
                                                   15   inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                                                   16   enjoyment of life.
                                                   17          51.    The unlawful employment practices described herein were willful, wanton,
                                                   18   malicious, and in reckless disregard of Plaintiff’s rights and he is entitled to punitive
                                                   19   damages in an amount to be determined at trial.
                                                   20          WHEREFORE, Plaintiff prays for relief against Defendant, jointly and severally,
                                                   21   as follows:
                                                   22          A.     Award Plaintiff back pay, front pay, and any other available compensatory
                                                   23                 damages, as may be determined at trial;
                                                   24          B.     Award Plaintiff general damages for him emotional distress, sleeplessness,
                                                   25                 depression, loss of focus and concentration, pain and suffering,
                                                   26                 inconvenience, mental anguish, embarrassment, frustration, humiliation,
                                                   27                 and the loss of enjoyment of life, as may be determined at trial;
                                                   28          C.     Award Plaintiff punitive damages as may be determined at trial;

                                                                                                   -7-
                                                        Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 8 of 12




                                                   1        D.     Order Defendant to pay reasonable attorney’s fees and costs;
                                                   2        E.     Order Defendant to pay pre-judgment interest on all amounts for which pre-
                                                   3               judgment interest is legally allowable, at the highest lawful rate;
                                                   4        F.     Order Defendant to pay post-judgment interest at the highest lawful rate for
                                                   5               all amounts, including attorney fees, awarded against Defendant; and
                                                   6        G.     Order all other relief, whether legal, equitable or injunctive, as may be
                                                   7               necessitated to effectuate full relief to Plaintiff.
                                                   8                                       JURY DEMAND
                                                   9        Plaintiff requests a jury trial.
                                                   10

                                                   11       Respectfully submitted this 31st day of March 2021.
                                                   12                                            Hernandez Law Firm, PLC
Hernandez Law Firm, PLC
                          Phoenix, Arizona 85014




                                                   13
                             5330 N. 12th St.

                              602.753.2933




                                                   14                                            By: /s/ Isaac P. Hernandez
                                                                                                     Isaac P. Hernandez
                                                   15                                                Attorney for Plaintiff
                                                   16

                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28


                                                                                                 -8-
    Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 9 of 12




!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!


                     Exhibit A

!
!
Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 10 of 12
    Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 11 of 12




!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!


                      Exhibit B


!
Case 2:21-cv-00558-DJH Document 1 Filed 03/31/21 Page 12 of 12
